          Case 1:19-cr-00862-VEC Document 188 Filed 07/13/20 Page 1 of 2

                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 07/13/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :    19-CR-862(VEC)
                 -against-                                      :
                                                                :        ORDER
 CHRISTOPHER RODRIGUEZ,                                         :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Mr. Rodriguez has requested a change of court-appointed counsel; and

        WHEREAS Mr. Rodriguez is currently held at Orange County Correctional Facility

(“Orange County Jail”);

         IT IS HEREBY ORDERED THAT a hearing by videoconference is scheduled for

July 21, 2020, at 11:00 A.M. Both counsel will be provided with call-in instructions via

email. Orange County Jail is directed to produce Mr. Rodriguez for his video appearance.

        IT IS FURTHER ORDERED THAT, to optimize use of the Court’s video conferencing

technology, all parties on the call must:

        i.     Use a browser other than Microsoft Explorer to access the video feed on Court
        Call;
        ii.    Position the participant’s device as close to the WiFi router as is feasible;
        iii.   Ensure any others in the participant’s household are not using WiFi during the
        period of the call;
        iv.    If the participant is participating by video, connect to the audio portion of the
        videoconference by having the Court Call system call the participant at a desired phone
        number (landline or mobile), rather than using computer audio;
        v.     If there is ambient noise, the participant must mute his or her device when not
        speaking.
        Case 1:19-cr-00862-VEC Document 188 Filed 07/13/20 Page 2 of 2




      Members of the public may attend the conference by dialing the audio-only line, 1-855-

268-7844, using the access code 32091812# and PIN 9921299#.


SO ORDERED.

Dated: July 13, 2020
      New York, NY
                                                         ______________________________
                                                               VALERIE CAPRONI
                                                               United States District Judge




                                            2 of 2
